Case 9:18-cv-80176-BB Document 515 Entered on FLSD Docket 05/21/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                           DR. CRAIG WRIGHT’S UNOPPOSED
                       MOTION FOR LEAVE TO EXCEED PAGE LIMITS
         Dr. Craig Wright respectfully requests that the Court grant him leave to file a response to

  Plaintiffs’ Omnibus Daubert Motion to Strike Defense Experts that exceeds the page limits set

  forth in Local Rule 7.1(c)(2) by 20 pages, for a total of 40 pages. Plaintiffs do not oppose the relief

  sought here 1. Dr. Wright states the following in support of this motion:

         1.      Plaintiffs filed an Omnibus Daubert Motion to Strike Defense Experts consisting

  of 40 pages. [D.E. 509] (the “Motion”).

         2.      Dr. Wright intends to file a response to the Motion.

         3.      This Court’s Amended Scheduling Order instructs that the Court will grant leave

  to exceed this page-limit if all evidentiary issues cannot be addressed within 20 pages. [D.E. 441].

         4.      On May 7, 2020, this Court ordered that “the parties are each permitted to file an

  omnibus motion in limine that exceeds the page limits by 15 pages, and an omnibus Daubert

  motion that exceeds the page limits by 20 pages.” [D.E. 486].



  1
    Defendant has agreed not to oppose plaintiffs’ request to seek additional pages (up to 20
  additional pages) in connection with plaintiffs’ response to Dr. Wright’s Daubert motion [D.E.
  500].
                                                    1
Case 9:18-cv-80176-BB Document 515 Entered on FLSD Docket 05/21/2020 Page 2 of 3



         5.      Given the extent of material covered in Plaintiffs’ 40-page Motion, additional pages

  are necessary to adequately respond to the Motion.

         For all of the foregoing reasons, Dr. Wright respectfully requests that the Court grant him

  leave to file a response to the Motion that does not exceed 40 pages total.

                               S.D. FLA. L.R. 7.1 CERTIFICATION
         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Defendant conferred with

  Plaintiffs’ counsel who does not oppose the relief sought here.


   Dated: May 21, 2020                                 Respectfully submitted,

                                                       RIVERO MESTRE LLP
                                                       Attorneys for Dr. Craig Wright
                                                       2525 Ponce de Leon Boulevard, Suite 1000
                                                       Miami, Florida 33134
                                                       Telephone: (305) 445-2500
                                                       Fax: (305) 445-2505
                                                       Email: arivero@riveromestre.com
                                                       Email: amcgovern@riveomestre.com
                                                       Email: arolnick@riveromestre.com
                                                       Email: bpaschal@riveromestre.com
                                                       Email: zmarkoe@riveromestre.com
                                                       Secondary: receptionist@riveromestre.com

                                                       By: s/ Andres Rivero
                                                       ANDRES RIVERO
                                                       Florida Bar No. 613819
                                                       AMANDA MCGOVERN
                                                       Florida Bar No. 964263
                                                       ALAN H. ROLNICK
                                                       Florida Bar No. 715085
                                                       BRYAN L. PASCHAL
                                                       Florida Bar No. 091576
                                                       ZAHARAH MARKOE
                                                       Florida Bar No. 504734




                                                   2
Case 9:18-cv-80176-BB Document 515 Entered on FLSD Docket 05/21/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I certify that on May 21, 2020, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                       /s/ Andres Rivero      ___
                                                       ANDRES RIVERO




                                                   3
